Title: From James Madison to Caleb Strong, 7 February 1814
From: Madison, James
To: Strong, Caleb


        
          Sir
          Washington, Feb. 7, 1814
        
        I have duly received your communication bearing date Jan. 1814, on the subject of a sum of money seized & detained from the hands of an agent of a Bank in Boston, by a Custom-house officer of the City of New-York, and requesting that orders may be given for the restoration of the money, and the officer may be removed from his office.
        As the course of proceeding, marked out by the law, for the parties complaining is sufficiently understood, it remains only to assure your Excellency that the case will receive whatever interposition may be necessary and proper, in their behalf, from the Executive Authority of the U. States.
        The case, as it relates to the responsible officer, will be duly inquired into with a view to ascertain the circumstances on which the seizure and detention in question were grounded, and by which his conduct therein ought to be tested. Accept assurances of my consideration and respect.
        
          James Madison.
        
      